DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, Dr. Oevreboe’s Declaration Under 37 C.F.R. 1.132, and Applicant’s arguments/remarks all submitted on November 23, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 21-28 and 31-40 are pending and under consideration in this action. Claim 40 is newly added. Claims 1-20, 29, and 30 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 27, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (WO 90/07276 A2; published July 12, 1990) and Dinand et al. (Dinand) (US 5,964,983; published Oct. 12, 1999).
	Applicant claims a method for improving an uptake of a pesticide solution composition in a plant, comprising:
	providing at least one pesticide compound;
	providing at least one adjuvant, wherein the at least one adjuvant comprises a microfibrillated cellulose (MFC), wherein the MFC has been derived from a raw material of wood;
	mixing the at least one pesticide compound, the at least one adjuvant and at least one solvent to form a pesticide solution comprising the MFC mixed in an aqueous solution of the at least one pesticide compound and the at least one solvent, wherein the amount of MFC is 0.5% by weight or less of the pesticide solution composition;
	applying the pesticide solution composition to the plant; and
	increasing the uptake of the pesticide solution composition in the plant.

	Wright discloses a composition suitable for being directly applied to plants by rotary spraying. The composition is an aqueous composition containing a mixture of herbicides, in particular glyphosate an aqueous solution of the herbicides (pg.2, ln.17-19).
	A thickening agent, such as xanthan gum, is included in an amount sufficient to provide the desired viscosity required for rotary spraying (pg.2, ln.19-23). The thickener level can range from about 0.01-25% by weight of the formulation (pg.4, ln.23-25).
	The formulations are sprayed directly onto plants without dilution or further mixing (pg.7, ln.5-14).

	Wright does not appear to explicitly disclose the inclusion of an MFC in the pesticide solution composition. Dinand is relied upon for this disclosure. The teachings of Dinand are set forth herein below.

	Dinand discloses a microfibrillated cellulose (MFC) produced from primary wall plant pulp. Dinand discloses that cellulose has great industrial importance, including in agriculture (abstract; col.1, ln.6-19). Dinand’s microfibrillated cellulose is a rheofluidifying and thixotropic substance that has excellent water retentive capacity and thickening capacity (col.7, ln.37-51).  
	Dinand discloses that the MFC can replace or act in synergy with other thickening agents such as xanthane (col.8, ln.65-66). Dinand also discloses that for the same rheological effect, their MFC is much cheaper than xanthane and bacterial cellulose (col.9, ln.10-12).
	Dinand does not appear to be modifying the functional groups of their MFC. Thus, absent evidence to the contrary, Dinand’s MFC reads on an unmodified MFC.

	As discussed above, Wright discloses the inclusion of a thickening agent such as xanthan gum in their aqueous solution of herbicides in an amount ranging from about 0.01-25% by weight. In light of Dinand’s disclosure, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Wright and Dinand and use 
With regards to the amount of MFC, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the limitation in the instant claim 21, “increasing the uptake of the pesticide composition in the plant” and to the instant claim 39, the instant Specification discloses that the MFC acts as a humectant, and affects the actual penetration of the plant leaf (P.G. Pub., para.0052-0054). Thus, it appears that the inclusion of MFC into the claimed composition increases the humectancy of the pesticide composition and increases the uptake of the pesticide composition in the plant. Because the combined teachings of Wright and Dinand discussed above comprises MFC, which Dinand discloses as having excellent water retentive capacity (i.e. humectancy), in amounts overlapping the instantly claimed ranges, absent evidence to the contrary, performing the method of the combined teachings of Wright and Dinand will also result in an increase in uptake of the pesticide solution composition and an increase in the humectancy of the pesticide solution composition.
	Furthermore, with regards to the limitation “wherein the MFC has been derived from a raw material of wood”, although Dinand discloses that their MFC is derived from primary wall of a plant pulp, in particular the parenchyma, it is noted that the limitation “derived from a raw material of wood” is directed to the starting point of the MFC, not the final structure of the MFC included in the claimed composition. Therefore, even though Dinand discloses that their MFC is derived from the parenchyma, because Dinand’s extracted MFC used as the thickening agent in the solution of the combined teachings of Wright and Dinand appears to be structurally the same as the claimed MFC, absent evidence to the contrary, Dinand’s MFC reads on the MFC recited in the instant claims. 
.

Claims 21-23, 25-28, 31, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Zhu) (US 2011/0210028; published Sept. 1, 2011) and Cash et al. (Cash) (US 6,602,994 B1; published Aug. 5, 2003).
Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the MFC is a chemically modified MFC having neutral or negatively charged substituents.
Applicant further claims wherein the MFC is a physically modified MFC.

	Zhu discloses glyphosate formulation with enhanced viscosity, said formulation containing a thickening composition comprising at least one nitrogen-containing surfactant (abstract; para.0012). The formulation may be in the form of a ready-to-spray glyphosate solution (para.0019). The composition may be diluted with water and applied (e.g., by broadcast spraying) to foliage of the vegetation to be killed or controlled (para.0032, 0035). 
	The thickening composition is added to said glyphosate formulation in an amount effective to thicken said formulation to the desired degree. Generally, the effective amount is exemplified by a concentration range in total formulation between 0.05-10% (par.0024). Among the suitable nitrogen-containing surfactants include polyethoxylated tallowamines (non-ionic surfactant) (para.0013, general formula (A)). 
	Zhu discloses that additional components, including additional surfactants or other additives may be included. It is preferred that they are non-irritating to the eye, substantially non-toxic to aquatic life, and have acceptable bio-efficacy (para.0025). Among the suitable additives include humectants, corrosion inhibitors, thickeners, and dispersing agents. The composition may further include other pesticides (para.0026). 


Cash discloses a method for producing derivatized microfibrillar polysaccharide derivatized by steric and/or electrostatic forces, where the electrostatic forces are provided by anionic charge by stabilizing and/or microfibrillating a polysaccharide starting material. Cash also discloses a method of modifying the rheological properties of a liquid composition of matter by incorporating the derivatized microfibrillar polysaccharides into the liquid composition of matter (abstract; col.5, lines 23-28). 
Cellulose is the preferred polysaccharide for use in Cash’s invention (col.7, lines 31-32). The source of cellulose may be wood fibers (col.7, ln. 30-33). The stabilization or derivatization is accomplished by the generation or placement of substituents onto the microfibril. Because steric forces are generally provided by the size and/or configuration of the substituent, a substituent used to provide the polysaccharide with steric functionality or stabilization may be neutral or anionic (col.11, ln. 23-25, 37-56). Derivatization is used to mean any process which results in a polysaccharide (including microfibrillar polysaccharide) having the substituents sufficiently associated with the polysaccharide to provide the desired benefit, and includes not only chemical reactions resulting in covalent bonding, but also physical adsorption. Specific chemical methods may be used to achieve the generation of anionic groups (col.12, ln. 1-18, 37-39). Other derivatizations or functionalities which may also be placed on the polysaccharide include surfactant-like functionality, which may provide additional functionality such as surface activity, emulsification power, adsorption characteristics, and the like (col.13, ln.20-31).
In agricultural applications, the derivatized microfibrillar polysaccharides can be used in soil treatment, and may provide moisture retention, erosion resistance, frost resistance, and controlled, sustained, or delayed release of agricultural materials such as pesticides and herbicides, indicating that Cash’s derivatized MFC may be used in compositions with pesticides and herbicides. They may also be used for crop protection, such as to minimize or prevent frost damage (col.16, lines 9-16). 

With regards to the instant claim 22, Cash does not appear to require the inclusion of cationic substituents on their microfibrillated cellulose, and MFC does not appear to naturally contain cationic substituents. Because the inclusion of cationic substituents is not mandatory on Cash’s MFC, absent evidence to the contrary, Cash’s MFC may free of cationic substituents. 

As discussed above, Zhu discloses the inclusion of a thickening composition comprising nitrogen-containing surfactants such as polyethoxylated tallowamines (non-ionic surfactant) in an amount ranging from 0.05-10% of the glyphosate formulation. Zhu discloses that their formulation may be applied by broadcast spraying. Thus, while the target for the glyphosate is the foliage of the weed, because the spraying is to the entire area, the formulation is likely to also be applied to the soil where the weed is located. In light of the advantages Cash’s derivatized MFC in agricultural formulations, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Zhu and Cash and further include Cash’s derivatized MFC, which has rheological modifying properties, into Zhu’s glyphosate formulation as a component of the thickening composition in amounts disclosed by Zhu (i.e. 0.05-10% of the glyphosate formulation), such as by mixing with Zhu’s nitrogen-containing surfactant (e.g. polyethoxylated tallowamine) or by adsorbing Zhu’s nitrogen-containing surfactant (e.g. polyethoxylated tallowamine) onto Cash’s MFC. One of ordinary skill in the art would have been motivated to do so because as discussed above, Zhu’s formulation applied by broadcast spraying is likely to also reach the soil where the weed is located, and Cash’s derivatized MFC would allow for advantages to the soil, such as moisture retention, erosion resistance, and frost resistance. Furthermore, Cash discloses that their MFC has enhanced rheological performance at low concentration. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zhu allows for the inclusion of additional additives in their 
With regards to the amount of MFC, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of the amount of Cash’s derivatized MFC within the range disclosed for Zhu’s thickening composition (i.e. 0.05-10%  of the glyphosate formulation) in order to arrive at the optimal formulation consistency in order to, for example, improve drift control of the formulation. Furthermore, as discussed above, Cash discloses that the rheological performance of the derivatized MFC is enhanced at low concentration, and thus would have been motivated to try optimizing within the lower end of the range disclosed by Zhu. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).	
With regards to the limitation in the instant claim 21, “increasing the uptake of the pesticide composition in the plant” and to the instant claim 39, the instant Specification discloses that the MFC acts as a humectant, and affects the actual penetration of the plant leaf (P.G. Pub., para.0052-0054). Thus, it appears that the inclusion of MFC into the claimed composition increases the humectancy of the pesticide composition and increases the uptake of the pesticide composition in the plant. Because the combined teachings of Zhu and Cash discussed above comprises a derivatized MFC, which Cash discloses provides moisture retention (i.e. humectancy), in amounts overlapping with the instantly claimed ranges, absent evidence to the contrary, performing the method of the combined teachings of Zhu and Cash will also result in an increase in uptake of the pesticide solution composition and an increase in the humectancy of the pesticide solution composition.
.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Zhu) (US 2011/0210028; published Sept. 1, 2011) and Cash et al. (Cash) (US 6,602,994 B1; published Aug. 5, 2003) as applied to claims 21-23, 25-28, 31, and 34-40 set forth above, further in view of Schnabel et al. (Schnabel) (US 2015/0051078 A1; priority date: Mar. 21, 2012).
Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein at least one of the pesticide compound is an insecticide selected from the group consisting of organophosphates.
Applicant further claims wherein at least one of the at least one pesticide compound is a growth regulator selected from the group consisting of gibberellin biosynthesis inhibitors.

The teachings of Zhu and Cash and the motivation for their combination are set forth above and incorporated herein.

The combined teachings of Zhu and Cash do not appear to explicitly disclose wherein at least one of the pesticide compound is an organophosphate insecticide, or wherein at least one of the at least one pesticide compound is a growth regulator selected from the group consisting of gibberellin biosynthesis inhibitors. Schnabel is relied upon for this disclosure. The teachings of Schnabel are set forth herein below.

Schnabel discloses glyphosate formulations, which may be in the form of solutions (para.0069). that glyphosate may be used in combination with at least one further pesticide (para.0102). Schnabel discloses that glyphosate may be used in combination with growth regulators such as chlormequat (a gibberellin biosynthesis inhibitor) (para.0135). Schnable discloses that glyphosate may be used in combination with organophosphate insecticides (para.0155-0156).

	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments and Dr. Oevreboe’s Declaration Under 37 C.F.R. 1.132 (Oevreboe Declaration) filed November 23, 2020 have been fully considered. In light of Applicant’s claim amendments, new rejections citing a new combination of references are set forth above. Applicant’s argument and the Oevreboe reference are directed to the Aulisa reference, which is not cited in the new rejections set forth above.

Conclusion
Claims 21-28 and 31-40 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616